Citation Nr: 1109036	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-37 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for breast cancer with maxillary metastasis to include as secondary to fibrocystic breast disease.  

2.  Entitlement to service connection for depression to include as secondary to breast cancer.

3.  Entitlement to service connection for lymphedema to include as secondary to fibrocystic breast disease.

4.  Entitlement to a compensable evaluation for fibrocystic breast disease.  

5.  Entitlement to a compensable evaluation for microcytic anemia.

6.  Entitlement to an evaluation in excess of 10 percent for residuals scarring of the right breast.  

7.  Entitlement to a temporary total rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in an April 2010 hearing.  

The claims of entitlement to service connection for breast cancer, depression and lymphedema, the claim of entitlement to an increased rating for residual scarring of the right breast, and the claim of entitlement to a temporary total rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on her part.  


FINDINGS OF FACT

1.  The service-connected fibrocystic breast disease is not manifested by any urinary or gynecological impairment and service connection has been granted separately for scarring of the right breast.  

2.  The competent evidence of record demonstrates that, during the entire appeal period, the service-connected microcytic anemia is manifested by complaints of fatigue, headaches and weakness but without any evidence demonstrating that hemoglobin is 8 mg/100ml or less


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for fibrocystic breast disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.116, Diagnostic Code 7628 (2010).

2.  The criteria for entitlement to a compensable rating for microcytic anemia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.117, Diagnostic Code 7700 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a June 2005 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to increased ratings for the service-connected anemia and fibrocystic breast disease.   See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim, what types of evidence VA would attempt to obtain, and what evidence was his responsibility to obtain in the June 2005 VCAA letter, and the Veteran was informed of the types of evidence necessary to establish an effective date or a disability evaluation for the issues on appeal in a May 2008 letter.  

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran was afforded a VA examination for her fibrocystic breast disease in November 2006.  This examination report is sufficient to accurately adjudicate the claim.  The examiner noted pertinent symptomatology and conducted a physical examination.  No VA recent VA examination has been conducted for the service-connected anemia.  The Board notes, however, that medical evidence of record is sufficient to adjudicate the claim.  As set out below, an increased rating is based largely on hemoglobin readings.  The readings associated with the claims file from 2003 to 2008 do not document sufficient symptomatology to warrant an increased rating.  Furthermore, as set out below, the Veteran testified that she had had some blood work done within the past year.  Significantly, she also testified that the readings were "in range."  The Board finds the Veteran is competent to report if she was informed that her hemoglobin readings were normal or not.  She did not indicate, in any way, that the most recent blood tests resulted in anything other than normal or "in range" readings.  She testified that her anemia was controlled by medication.  The Board finds that the evidence of record is sufficient to adjudicate the anemia claim.  No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which she had first-hand knowledge, e.g., experiencing pain and fatigue.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, she cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Therefore, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.


General increased rating criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.


Entitlement to a compensable evaluation for fibrocystic breast disease.

In March 2007, the Veteran submitted a claim for an increased rating for her service-connected fibrocystic breast disease.  

The Veteran's fibrocystic breast disease has been evaluated as non-compensably disabling by analogy under Diagnostic Code 7628.  

Diagnostic Code 7628 provides that benign neoplasms of the gynecological system or breast are to be rated according to impairment in function of the urinary or gynecological systems, or skin.  38 C.F.R. § 4.116.  Here, there is no medical or lay evidence of a gynecological or urinary impairment associated with or caused by the Veteran's fibrocystic breast disease.  The Board is aware that the service-connected disability may also be rated based on impairment of the skin under Diagnostic Code 7628.  The Board notes, however, that service connection is already granted for scarring of the right breast secondary to the fibrocystic breast disease and this issue remains on appeal.  Any evaluation assigned for the fibrocystic breast disease under Diagnostic Code 7628 would constitute impermissible pyramiding.  

On VA examination in November 2006, the examiner diagnosed fibrocystic breast disease and opined that the disorder had no effect on the Veteran's occupation and no effect on the Veteran's activities of daily living.  This opinion supports the finding that the service-connected disability does not warrant a compensable evaluation.  

The fact that there is evidence of record indicating that the fibrocystic breast disease is not a congenital disorder does not change the outcome of this decision.  There is no other Diagnostic Code which is more appropriate for evaluation of the fibrocystic breast disease.  The Veteran does not meet the criteria for entitlement to a compensable evaluation under the only applicable Diagnostic Code regardless of whether the fibrocystic breast disease is congenital or not.  


Entitlement to a compensable evaluation for microcytic anemia.

The Veteran has claimed entitlement to an increased rating for microcytic anemia.  The Veteran testified before the undersigned that her anemia had worsened since service connection was granted in January 1993.  She always felt exhausted.  She reported that she had had recent lab tests but these results were "in range" as she took her medication.  She testified that she was anemic but it was controlled on medication.  

The service-connected microcytic anemia is evaluated as non-compensably disabling under Diagnostic Code 7700.  Under this Diagnostic Code, anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated noncompensably (0 percent) disabling.  Anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117. 

The Board finds that an increased rating is not warranted for the service-connected microcytic anemia.  The Veteran reported that she experienced fatigue and weakness all the time which she attributed to her anemia.  She is competent to report that she experiences this symptomatology.  Significantly, there is no competent evidence of record which indicates that the Veteran's hemoglobin was ever 10gm/100ml or less at any time during the appeal period.  The Veteran's hemoglobin was measured at numerous times during the appeal period and none of the measurements equates to a compensable evaluation for the anemia.  The following are the results of hemoglobin testing which are associated with the claims file:

October 2003 - 12.0
July 2004 - 11.9
August 2004 - 12.4
February 2005 - 12.9
December 2005 - 13.1
July 2008 - 11.6

The most recent testimony from the Veteran in April 2010 was that she had had blood tests within a year but they were normal.  While the actual report has not been associated with the claims file, the Board finds the Veteran's report of what the test result was constitutes competent evidence.  The Veteran did not indicate, in any way, that the most recent test result was abnormal.  This fact and her statement that she has anemia but it is controlled on medication leads the Board to find that the most recent evidence of record does not support a finding that the Veteran's anemia warrants a compensable evaluation.  There is simply no competent evidence of 

record which indicates that the Veteran's hemoglobin was ever 10gm/100ml or less at any time during the appeal period.  The Veteran has not alleged such symptomatology.  

No other Diagnostic Code is more appropriate for evaluation of fibrocystic breast disease.  


Extraschedular considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for her service-connected fibrocystic breast disease and/or anemia.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the 

rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's fibrocystic breast disease and anemia with the established criteria found in the rating schedule shows that the rating criteria accurately describe the Veteran's disability levels and symptomatology (i.e., fatigue, headaches, weakness for the anemia and no gynecological or urinary symptoms for the fibrocystic breast disease).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disabilities' manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Veteran was not hospitalized during the appeal period for anemia or fibrocystic breast disease.  To the extent that the Veteran has alleged any occupational impairment due to the anemia and/or fibrocystic breast disease, the Board finds the symptoms she reports to be associated with the service-connected disabilities are fully contemplated in the rating criteria used to assign the noncompensable evaluations which are currently in effect.  Accordingly, further consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

Entitlement to a compensable evaluation for microcytic anemia is denied.  

Entitlement to a compensable evaluation for fibrocystic breast disease is denied.  


REMAND

The Veteran has claimed entitlement to service connection for breast cancer.  The medical evidence of record and her testimony indicate that the disorder was first diagnosed in 2003.  In an October 2005 statement, the Veteran claims that she was exposed to ionizing radiation while in Japan.  She also reported that she was x-rayed every six months for three years.  She wrote that she was claiming service connection for breast cancer as a result of her service and treatment while stationed in Japan.  In an April 2006 statement, the Veteran wrote that her first duty station was in Japan where "high radiation is produced every year."  The Board notes that breast cancer is a radiogenic disease under 38 C.F.R. § 3.11.  When there is evidence that a Veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence.  The regulations require that the RO obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).  In this case, the Veteran has not been furnished with the regulations governing radiation-related claims.  Several Court and Federal Circuit decisions address this type of situation, where an alternate, unadjudicated theory of service connection is presented to the Board during the pendency of an appeal.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), which concerned both direct and presumptive service connection, the Court noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id. at 313; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  Therefore, notification and adjudication under the regulations concerning radiation-related disorders, as well as any ensuing development deemed necessary, should be accomplished prior to a Board adjudication of the breast cancer claim.

The Veteran has argued that her breast cancer was present during active duty but was unable to be detected due to her service-connected-connected fibrocystic breast disease.  She has also argued that the breast cancer is a direct result of her fibrocystic breast disease.  A September 2006 VA clinical record includes the impression that the Veteran had advanced breast cancer with some evidence of problems in that area dating back to 1993 on the records available to the author.  This puts the potential inception of problems with the Veteran's breast to within a year of the Veteran's discharge.  The Board is unable to exclude the possibility that a review of the service treatment records may result in a positive opinion dating the inception of the cancer back to the Veteran's active duty service.  The Veteran has not been provided with a VA examination to determine the etiology of her breast cancer.  The Board finds the Veteran should be scheduled for a VA examination to determine the etiology of her breast cancer.  

The increased rating breast scarring issue on appeal is intertwined with the breast cancer claim in that a grant of service connection of breast cancer could potentially change the Veteran's rating to 30 percent under Diagnostic Code 7804 based on the presence of five tender scars.  The issues of entitlement to service connection for depression and lymphedema, both claimed as secondary to breast cancer, and the claim for a temporary total rating based on treatment for breast cancer are inextricably intertwined with the breast cancer claim and must also, therefore, be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the veteran for breast cancer, mental disorders and/or lymphedema since service discharge.  After securing the necessary release, obtain these records which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Provide the Veteran with proper VCAA notification regarding claims based on ionizing radiation and develop the Veteran's breast cancer claim in accordance with 38 C.F.R. § 3.311 to include obtaining a dose estimate with regard to the Veteran's alleged exposure to ionizing radiation while stationed in Japan.  

3.  If the above-requested development results in a positive dose estimate, the RO/AMC shall refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

4.  Schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the extent and etiology of the Veteran's breast cancer.  The following considerations will govern the examination:  

a.	The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of pertinent evidence in the claims file in any report generated as a result of this remand.  

b.	All indicated tests and studies must be performed.  A complete history of the Veteran's breast cancer symptomatology should be obtained.  

c.	The examiner must specifically opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has breast cancer which was incurred in or aggravated by her active duty service.  

d.	The examiner must specifically opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has breast cancer which was secondary to a service-connected disability, to include fibrocystic breast disease.  

e.	If the development set out above with regard to the Veteran's exposure to ionizing radiation results in a finding that the Veteran was exposed, the examiner must specifically opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has breast cancer which was the result of her exposure to ionizing radiation.  

f.	In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

g.	If an examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

5.  The RO/AMC should then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  The RO/AMC will then readjudicate the appellant's claims.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


